  1
  2
  3
  4
  5
  6                          IN THE UNITED STATES BANKRUPTCY COURT

  7                                 FOR THE DISTRICT OF ARIZONA
      In re:                                        Case No. 2:11-BK-28944-DPC
  8
      POTENTIAL DYNAMIX, LLC,                            Chapter 11
  9
                               Debtor.                   Adv. No. 2-13-ap-00799
 10
                                                         ORDER APPROVING THE
 11                                                      TRUSTEE’S CONTINUED
                                                         ENGAGEMENT OF RESOLUTION
 12                                                      STRATEGIES, LLP

 13
      TIMOTHY H. SHAFFER, Chapter 11
 14   Trustee,

 15                            Plaintiff,
 16   v.
 17   AMAZON SERVICES, LLC,
 18                            Defendant.
 19
 20            The Court having received the Motion to Approve the Trustee’s Continued Engagement of
 21   Resolution Strategies, LLP (the “Motion”) [DE333] filed by Timothy H. Shaffer, Chapter 11
 22   Trustee for Debtor Potential Dynamix, LLC, and good cause appearing,
 23            THE COURT FINDS that the Trustee’s continued engagement of Resolution Strategies,
 24   L.L.P. is in the best interest of the estate.
 25            IT IS HEREBY ORDERED that the Motion is approved in its entirety.
 26            DATED AND SIGNED ABOVE.
      8413186v2/29611-0001


Case 2:13-ap-00799-DPC          Doc 334 Filed 02/09/21 Entered 02/09/21 09:04:48         Desc
                                 Main Document    Page 1 of 1
